Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/22 has been entered.
 

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact.  The errors in the specification are severe, and preclude the examiner from fully understanding the claims.  It appears to be an improper translation of a foreign document.  The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: para 55: “Welding face temperature response by surface temperature monitor of cover material since the surface of the cover material before working was exposed to room temperature to radiate heat, the surface temperature of the cover material is indicated a lower value than the surface temperature of heating body;” and para 57: “When the difference between the response of welding face temperature and interface temperature arrives within 2.degree. C., direct control of welding face (bonding face) temperature becomes possible by employing the interface temperature value as the indication.”  

These are only examples of unclear terms.  Nearly every paragraph of the specification contains errors and needs to be corrected.  



Claims 18 and 20 are objected to because of the following informalities:  As to claims 18 and 21.  Appropriate correction is required.  The limitation “controlling temperature of welding face (bonding face)” should be replaced with “controlling a temperature of a welding face 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 20, 21, 26, 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  Claims 18 and 20 fail to recite a step of performing the heat sealing.  This rejection can be overcome by an amendment to the end of claim 18 reciting “wherein the pair of heating bodies heat seals the heat seal material by nipping said material” and to claim 20 reciting “wherein the heat seal material is heat sealed by nipping it between the anvil and the heating element.”

Claims 18, 20, 21, 26, 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 18 and 20, the limitation “controlling temperature of welding face (bonding face) by the temperature detected by the temperature sensor” is entirely unclear for several reasons.  First, it is unclear if the “temperature of welding face” and “the detected temperature” are the same or different.  Second, “welding face” should be changed to “a welding face.”  Third, how does the “the temperature detected” control the temperature of the welding face?  The examiner looked to the specification to clarify this limitation, but rather than clarify, the specification made the limitation more unclear.  See specification objection above.  

Claim 21 recites “wherein temperature of the anvil of the impulse apparatus is detected to control set value of heating temperature in cascade system.”  The entirety of the claim is unclear.  Does “temperature of the anvil” refer to a previously recited temperature or a different temperature.  Which of the previously recited temperatures does “heating temperature” refer to?  It is not clear how the temperature of the anvil controls the set value of the heating temperature.  Finally, it is not known what is meant by “cascade system.”



Response to Arguments
Applicant's arguments filed 2/24/22 have been fully considered but are moot in view of the new ground(s) of rejection. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748